Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Claims 21-35 are currently pending in the instant application. Applicants have canceled claims 1-20 and added new claims 21-35 in an amendment filed on November 6, 2020.  Claims 21-35 are rejected in this Office Action.
I.	Priority
The instant application is a CON of 16/126,199, filed on September 10, 2018 PAT 10736875 which is a CON of 15/247,164, filed on August 25, 2016 PAT 10111859 which is a CON of 14/357,551, May 9, 2014 PAT 9492430 which is a 371 of PCT/US2012/064706, filed on November 12, 2012 which claims benefit of US Provisional Applications 61/561,510, filed on November 18, 2011 and 61/559,660, filed November 14, 2011. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 6, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Rejections

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,111,859.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Applicants claim 

    PNG
    media_image1.png
    782
    696
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    194
    636
    media_image2.png
    Greyscale

Determining the Scope and Content of the Issued Patent
Claim 1 of the issued patent claims 

    PNG
    media_image3.png
    830
    302
    media_image3.png
    Greyscale


Ascertaining the Differences Between the Instant Application and the Issued Patent
	The instant application claims a compound of formula II and a pharmaceutical composition comprising the compound whereas the issued patent claims a method of treating a disorder using the compound of formula II.
Finding Prima Facie Obviousness
	The genus compound of the instant application is the same scope as the genus compound of patented claims 1-8.  The scope of the compounds in the patented claims 1-8 and the scope of the claims 21-35 of the instant application overlap and include patented subject matter in the instant claims.  Therefore, one of ordinary skill in the art would be motivated to prepare and claim the scope of the compounds in the issued patent again which have a pharmaceutical use in the instant application since the scope of the compound is the same as in the instant claims 21-35.  As a result, the claims are rejected under obviousness-type double patenting.


IV.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
cKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626